 

Exhibit 10.1

 



Xuzhou Zhongtai CDQ & Waste Heat Power Generation System Transfer Agreement

 

Party A: Xi’an TCH Energy Technology Co., Ltd.

Party B: Xuzhou Zhongtai Energy Technology Co., Ltd.

Party C: Xi’an Huaxin New Energy Co., Ltd.

 

Whereas, Party A entered into a CDQ Power Generation Energy Management
Cooperative Agreement with Party B on December 6, 2013 (“Zhongtai Agreement”);
Pursuant to the Zhongtai Agreement, Party A entered into an EPC Contract for the
CDQ Waste Heat Power Generation Project (the “Project”) with Party C on December
12, 2013 (“EPC Contract”). Pursuant to the EPC Contract, Party C undertakes the
construction of the Project. As of January 31, 2016, Party A has paid Party C
RMB 152,360,000 construction fee according to the EPC Contract, which has been
verified and confirmed by the three parties. Party A has incurred RMB
31,916,487.60 loan interest for the Project. The ownership of assets of the
Project belongs to Party A.

 

Whereas, at the end of 2015, Party B planned integration by repurchasing all its
outsourced projects, including CDQ waste heat power generation projects. Party B
proposed to repurchase the CDQ waste heat power generation project from Party A.
Both Party A and Party B agreed to terminate the Zhongtai Agreement and all
project assets under construction shall be transferred to Party B. Through full
consultation, parties reached followings in connection with the termination of
the Zhongtai Agreement and relevant follow-up issues.

 

One, Settlement Methods

 

1.Party A shall transfer all the project assets under construction under the
Zhongtai Agreement to Party B. Party B confirms the assets under construction,
which has been jointly inspected and verified by three parties.

 

2.Party A, B, and C all agree that Party C shall continue to construct and
complete the Project. Party A transfers all its rights and obligation under the
EPC Contract to Party B.

 

Two, Transfer Price

 

Party B shall pay RMB 152,360,000 to Party A based on the proof of payment
expenses for the construction of the Project provided by Party A. Party B shall
also pay to Party As partial loan interest of RMB 15,000,000 incurred during the
construction period. The total transfer price is RMB 167,360,000 (“Transfer
Price”).

 



 

 

 

Three, Payment Method and Schedule

 

Within 20 business days after this Agreement is signed, Party B shall pay Party
A the agreed transfer price of RMB 50,000,000. Within 20 business days after the
completion of the construction but no later than July 30, 2016, Party B shall
pay Party A RMB 30,000,000; before July 30, 2017, Party B shall pay Party A the
remaining RMB 87,360,000.

 

Four, Content and Method of Assets Transfer

 

The transferred assets of the CDQ and waste heat power generation project
include all above-ground structures on site and their attachments as well as
machinery equipment used for the Project.

 

Within three business days after Party B makes the first payment of transfer
price at RMB 50,000,000 pursuant to section three of this Agreement, Party A, B,
and C shall designate their personnel to conduct an actual turn-over of the
transferred assets on the site and the ownership of corresponding assets of
Project shall be temporarily transferred from Party A to Party B. After all the
Transfer Price is totally paid off by Party B pursuant to section three of this
Agreement, the ownership of the Project will be formally transferred to Party B.
Otherwise, section seven of this Agreement shall prevail.

 

Before the actual turn-over of the transfer assets, Party B shall not hinder
Party A's management and control over the Project and its corresponding assets
through trespassing, damaging, impairing or in any other ways and for any
reason; and Party A also shall not demolish, damage and transfer the Project and
its corresponding assets.

 

Five, Waiver Clause:

 

After Party B pays off the entire Transfer Price within the agreed time
according to section three of this Agreement, Party A agrees not to take actions
against Party B for breach of Zhongtai Agreement.

 

Six, Termination of the Original Cooperative Agreement

 

The CDQ Power Generation Energy Management Cooperative Agreement signed by Party
A and Party B shall be terminated on the date when Party B pays off the entire
Transfer Price within the agreed date according to section three of this
Agreement, and both parties shall not continue the performance of the original
cooperative agreement.

 



 

 

 

Seven, Liability for Breach of the Agreement

 

If Party B fails to pay off the entire transfer price within the time agreed in
this Agreement, this Agreement is automatically terminated on the due date of
the payment date and the temporary ownership of the Project by Party B is
immediately cancelled and the ownership of the CDQ waste heat power generation
project and its corresponding assets shall automatically return to Party A, and
both parties shall continue performing their respective rights and obligations
according to Zhongtai Agreement and assume the corresponding liabilities for
breach of the Zhongtai Agreement.

 

Eight, Settlement of Disputes

 

Any dispute over this Agreement shall be solved through consultation between
both parties and if consultation fails, any party may file a lawsuit to the
local people’s court where Party A is located.

 

Nine, this Agreement takes effect on the date of signing and sealing by Party A,
Party B and Party C.

 

Ten, this Agreement is signed in six copies and each party holds two copies and
they all have the same legal effect.

 

Eleven, anything not covered in this Agreement shall be consulted by both
parties.

 



Party A: Party B:     Authorized Representative: Authorized Representative:    
Date of Signature: Date of Signature:         Party C:       Authorized
Representative:       Date of Signature:  



  



 

